DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a frame number generating unit”, “a reading unit”, and a “video freezing determination unit” in claim 1 and again “video freezing determination unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallory (US Pat. No. 8, 503, 451).
Regarding claim 1, Mallory discloses a video processing device, comprising:
a frame number generating unit that generates frame numbers representing respective frames to which successively supplied video data belongs, the frame numbers differing between one frame and a next frame (see Table 1, Sequence number incremented by one for every new data frame);
a writing unit that writes a data block including a piece of the video data and a frame number in a frame memory for every frame of the respective frames (see figures 9(a)-9(c) and col. 3 lines 3-22);
a reading unit that reads out the data block written in the frame memory in an order of the respective frames (see figure 4 and col. 5 lines 30-45); and
a video freezing determination unit that generates an abnormality determination signal that indicates video freezing when a current value of the frame number of the data block read out by the reading unit stays the same as a previous value over a prescribed number of times of reading out the data block written in the frame memory (see col. 9 line 59-col. 10 line 3, if the sequence number is too old or duplicates, the frame is dropped; see col. 10 lines 53-61 if the sequence number of the current frame is not the next in the sequence, it indicates that frames were missed; setting timers for those missed frames, receiver waits for frame).
Regarding claim 2, Mallory discloses wherein frame numbers generated by the frame number generating unit are configured such that, between two consecutive frames, a frame number of a latter frame is greater than a frame number of a former frame by 1 (see Table 1 and figures 9(a)-9(c)).
Regarding claim 3, Mallory discloses when one frame is constituted of n-number of pieces of video data (n is an integer of | or greater) and a writing frequency by the writing unit for the frame memory and a reading frequency by the reading unit are the same, the prescribed number of times is set to a value n or greater (see Tables 2-3; figure 12; col. 10 lines 31-36 and 53-61; col. 22 line 51-col. 23 line 18).
Regarding claim 4, Mallory discloses when one frame is constituted of n-number of pieces of video data (n is an integer of | or greater) and a reading frequency by the reading unit is m-times larger (m is an integer of 2 or greater) than a writing frequency by the writing unit for the frame memory, the prescribed number of times is set to a value of m x nor greater (see figure 13, col. 7 lines 22-39 and also col. 22 line 51-col. 23 line 18).
Regarding claim 5, Mallory discloses when one frame is constituted of n-number of pieces of video data (n is an integer of | or greater) and a reading frequency by the reading unit is m-times smaller (m is an integer of 2 or greater) than a writing frequency by the writing unit to the frame memory, the prescribed number of times is set to a value of n or greater (see figure 13, col. 7 lines 22-39 and also col. 22 line 51-col. 23 line 18), and wherein the video freezing determination unit generates the abnormality determination signal when a state in which the current value of the frame number of the data block read out by the reading unit is not increased by m from the previous value includes a state where the current value stays the same as the previous value that continues beyond the prescribed number of times (see Tables 3, 5, 8 and col. 10 lines 27-61).
Regarding claim 7, the limitation of claim 7 can be found in claim 1 above. Therefore claim 7 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory (US Pat. No. 8, 503, 451) in view of Amer et al. 9US Pat. No. 10, 771, 818 hereinafter referred as Amer).
Regarding claim 6, although Mallory discloses the data block including the piece of video data, the frame number, and  wherein the reading unit obtains the piece of video data, the frame number, and wherein the video freezing determination unit generates the abnormality determination signal when a state in which the current value of the frame number of the data block read out by the reading unit stays the same as a previous value continues beyond the prescribed number of times (see rejection of claim 1), Mallory fails to specifically discloses  the writing unit includes a CRC (cyclic redundancy check) generating unit that generates a CRC value based on the video data, write-in coordinates of the frame memory, and the frame number, wherein the writing unit writes the CRC value into the frame memory for every frame of the respective frames, the reading unit obtains the CRC value from the data block read out from the frame memory, the video freezing determination unit includes a CRC calculating unit that performs a CRC calculation based on the CRC value, and determines whether a result of the CRC calculation is normal or abnormal, and the CRC calculating unit detects abnormality.
In the same field of endeavor Amer discloses the writing unit includes a CRC (cyclic redundancy check) generating unit that generates a CRC value based on the video data, write-in coordinates of the frame memory, and the frame number, wherein the writing unit writes the CRC value into the frame memory for every frame of the respective frames, the reading unit obtains the CRC value from the data block read out from the frame memory, the video freezing determination unit includes a CRC calculating unit that performs a CRC calculation based on the CRC value, and determines whether a result of the CRC calculation is normal or abnormal, and the CRC calculating unit detects abnormality (see figures 2, 3, 9; col. 3 lines 10-23; col. 4 lines 21-35; col. 5 lines 3-9, lines 23-59; col. 7 lines 11-49).
Therefore, in light of the teaching in Amer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory by providing CRC method in order to perform transmission of packet including an error without referring to additional information.
Regarding claim 8, Mallory discloses a video processing device that writes video data successively outputted from a video source into a frame memory, and reads out the written video data from the frame memory (see col. 2 line 25 multicast frame, video stream in Table 1 and col. 8 lines 37-60); and
wherein the video processing device comprises:
a frame number generating unit that generates frame numbers representing respective frames to which successively supplied video data belongs, the frame numbers differing from one frame and a next frame (see rejection of claim 1 above);
a writing unit that writes a data block including a piece of the video data and a frame number in a frame memory for every frame of the respective frames (see rejection of claim 1 above);
a reading unit that reads out the data block written in the frame memory in an order of the respective frames (see rejection of claim 1 above); and
a video freezing determination unit that generates an abnormality determination signal that indicates video freezing when a current value of the frame number of the data block read out by the reading unit stays the same as a previous value over a prescribed number of times of reading out the data block written in the frame memory (see rejection of claim 1 above).
Claim 1 differs from Mallory in that the claim further requires a display device that presents a video based on the video data read out from the frame memory in a display.
In the same field of endeavor Amer discloses a display device that presents a video based on the video data read out from the frame memory in a display (see figure 1 destination 102; and col. 5 lines 37-44; see also figure 3).
Therefore, in light of the teaching in Amer it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output transmitted picture on a display device in order to present multimedia files to the user.
Regarding claim 9, Mallory discloses a control unit that pauses the video source and the video processing device (see Table 2 and col. 23 lines 8-20). Amer discloses pausing the display device in response to the abnormality determination signal (see col. 5 lines 15-25 and figure 9). The motivation to combine is discussed in claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	October 22, 2022